         Case 3:21-cv-00045-SDD-EWD                   Document 26          03/23/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

BRANDON FISHER, ET AL.                                                        CIVIL ACTION NO.

VERSUS                                                                        21-45-SDD-EWD

LUKE RELHMS

                                                  RULING

        On or about January 19, 2019, pro se Plaintiffs Darius Byrd, David Ramirez, Roland Angie,

and Kiran Sirafite, persons then confined at the Louisiana State Penitentiary (“LSP”), Angola,

Louisiana, filed this proceeding pursuant to 42 U.S.C. § 1983.1 On January 22, 2021, the Court

issued deficiency letters to Plaintiffs directing them to correct the deficiencies in the suit.2 On

January 28, 2021, this correspondence was returned from Darius Byrd, Kiran Sirafite, and Roland

Angie, and on February 4, 2021, it was returned from David Ramirez.3 The letter was returned

from Darius Byrd because he is no longer at LSP and from Sirafite, Angie, and Ramirez because

their names did not match their respective department of corrections inmate numbers.4

        With respect to Darius Byrd, whom is no longer housed at LSP, pursuant to Local Rule

41(b)(4) of the Court, the failure of a pro se litigant to keep the Court apprised of a change of

address may constitute a cause for dismissal for failure to prosecute when a notice has been

returned to a party or the Court for the reason of an incorrect address and no correction is made to

the address for a period of thirty (30) days. As a practical matter, the case cannot proceed without




1
  R. Doc. 1. Numerous other Plaintiffs were included in the original complaint, most of whom have been dismissed
from this action. See R. Doc. 18.
2
  R. Doc. 7.
3
  R. Docs. 9 & 12.
4
  R. Docs. 9 & 12.
          Case 3:21-cv-00045-SDD-EWD                    Document 26           03/23/21 Page 2 of 2




an address where the plaintiff may be reached and where he may receive pertinent pleadings,

notices or rulings.

         Similarly, with respect to the Plaintiffs Angie, Sirafite, and Ramirez, though the Court has

attempted to decipher the names and numbers of these inmates, the information provided is

illegible. “By not providing the court with [a clear] name and inmate number, plaintiff has

prevented the court from communicating with him and moving this case towards resolution.”5

Thus, these Plaintiffs have failed to diligently prosecute this case, and it should therefore be

dismissed for want of prosecution.6 Accordingly,

         IT IS ORDERED that the claims of Plaintiffs Darius Byrd, David Ramirez, Roland Angie,

and Kiran Sirafite be and are hereby DISMISSED, WITHOUT PREJUDICE, for want of

prosecution.7

         IT IS FURTHER ORDERED that, on motion of Plaintiffs, filed within thirty (30) days,

and upon a showing of good cause, the Court may consider reinstatement of Plaintiffs’ claims on

the Court’s Docket.
                                               23rdday of March, 2021.
         Signed in Baton Rouge, Louisiana the ____


                                                   S
                                                CHIEF JUDGE SHELLY D. DICK
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA




5
  Dynel v. Smith, No. 08-349, 2008 WL 4601500, at *2 (E.D. Tex. Oct. 6, 2008).
6
  Id.
7
  The Court notes that upon the issuance of this Ruling, the sole remaining Plaintiff in this case will be Jonathan M.
Rosalie.
